Citation Nr: 1638981	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, the Veteran testified at a hearing before the Board.

The issue of entitlement to service connection for a shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in a June 1981 rating decision.  The RO declined to reopen the claim in May 1994 and in July 2003.  The Veteran did not appeal these decisions and they are therefore final.
 
2.  Evidence added to the record with respect to a low back disability added since the July 2003 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The competent and credible evidence supports a finding that the Veteran's lumbar spine disability and cervical spine disability were caused or aggravated by events that occurred while serving in Vietnam.
CONCLUSIONS OF LAW

1.  The June 1981, May 1994, and July 2003 rating decisions that denied and declined to reopen service connection for a lumbar spine disability are final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's lumbar spine disability was caused or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304  (2015).

4.  The Veteran's cervical spine disability was caused or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a low back disability in a June 1981 rating decision.  The RO declined to reopen this claim in May 1994 and in July 2003.  The Veteran did not appeal the decisions or submit additional evidence within one year and thus the decisions are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Board finds that new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  Specifically, in September 2007, the Veteran submitted two positive nexus opinions in support of his claim.  These opinions contain medical explanation as to the relationship between the Veteran's lumbar spine disability and his service and are considered to be competent and credible evidence.  They were not of file at the time of the previous denials.  Therefore, as new and material evidence has been received that raises a reasonable possibility of substantiating the claim, the claim is reopened.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his low back disability and cervical spine disability were caused or aggravated by trauma sustained while serving in Vietnam.  Specifically, he contends that one night he was walking back from the shower when he heard a blast, with his next memory being lying on the ground.  He realized he had fallen from the deck of the shower building and injured his back and neck.  He contends that he did not seek immediate treatment for these conditions because they seemed minor compared to other hurt servicemen, and he did not want to go to the infirmary for fear that it would be targeted in an attack.  He contends that as his back pain worsened following his return to the U.S., he sought physical therapy for his symptoms, but that they have worsened since separation from service.

The service treatment records do not document the above-described service injury.  However, they do reflect that in November 1971, following his return to the U.S. from Vietnam, the Veteran sought treatment for low back pain.  At the time, an x-ray of the low back was normal.  On November 1971 separation examination, it was noted that he was suffering from ongoing low back pain.  Thus, it is clear that the Veteran did suffer from back pain while in service.

Post-service treatment records reflect that in May 1972, the Veteran was employed by the an automobile company.  A physical examination showed that the Veteran suffered from a backache in the left lower back.  He had been told that he had lordosis and he did not feel that he could accomplish heavy lifting.  An x-ray of the low back was normal.

An April 1981 VA examination reflects the Veteran's report that he started having severe back pain in 1973 related to a fall that occurred in Vietnam.  The Veteran reported that he had been treated with physical therapy while in service and had not sought further treatment due to his good physical condition at the time.  However, his back pain had become more severe a few years later.  Physical examination showed that percussion of the lumbar region was very tender.  The diagnosis was residual of injury to lumbosacral spine.

October 2003 VA treatment records reflect that the Veteran suffered from degenerative changes of the cervical spine.  However, his lumbar spine showed no abnormalities on x-ray.  He was experiencing ongoing chronic back pain.  In October 2005, the Veteran reported having experienced neck and back pain since the mortar explosion in service.  

In July 2007, the Veteran submitted a statement from his VA physician who concluded that it was reasonably possible that the Veteran's cervical spine disability and lumbar spine disability, both diagnosed as degenerative disc disease, and resultant pain and spasms, were a direct result of the trauma that the Veteran experienced in Vietnam.  In September 2007, the same VA physician stated that the Veteran's pain in his cervical spine and lumbar spine were due to his service trauma in Vietnam when he was thrown in an explosion.  The physician felt that the Veteran's spasms were a direct result of that trauma, and that such trauma was also a major cause of his spine degeneration.

On September 2009 VA examination, the examiner reviewed the Veteran's service treatment records and post-service treatment records, as well as the Veteran's statement of in-service injury, but determined that it was less likely than not that the Veteran's neck and back disabilities were caused or aggravated by service.  The examiner's reasoning was based upon a finding that the Veteran did not seek any medical care for his back for at least two decades, indicating that the injury in service had resolved until something happened to cause him to seek care at a later date.

In this case, after a review of the evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection is warranted for the Veteran's cervical and lumbar spine disabilities.  Significantly, the Veteran's treating VA physician has provided competent medical opinions relating these disabilities to the trauma that occurred in service.  These opinions are based on thorough, and continuing, examination and treatment of the Veteran.  The opinions also comport with the record showing that the Veteran complained of back pain on separation from service, shortly after service when applying for a job, and on 1981 VA examination.  The record shows ongoing reports of back pain, including on his application to reopen his claim in 1993 and throughout the 2000s.  The Board places greater probative weight on this evidence than on the 2009 VA opinion because that opinion is not supported by the record.  The 2009 VA examiner stated that there was no indication of back pain or problems for many years following service, however, the evidence demonstrates a continuity of symptoms since service, as described above.  Moreover, the Veteran has provided credible testimony that he sought treatment for his back disabilities since separation from service, and the record documents his ongoing statements of low back pain related to service.  Significantly, in 1981 the Veteran's lumbar spine showed symptoms of a residual disability.

Thus, when weighing the evidence of record, the Board finds in favor of the Veteran, and therefore service connection for a lumbar spine disability and cervical spine disability is granted.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is granted.


REMAND

The Veteran contends that he suffers from a shoulder disability that was caused or aggravated by his service.  Prior to adjudicating this claim, the Board must confirm that all identified VA and private treatment records have been obtained.  Specifically, the Veteran reports receiving treatment for his disability at the VA medical facilities in Lorrain, Ohio, Mansfield, Ohio, Decatur, Ohio, Brecksfield, Ohio, and Wade Park, Ohio, beginning in 1972.  Of record are VA treatment records in Ohio beginning in 1999.  However, if there are no further records prior to this date, a negative reply to should be obtained.  The Veteran has also stated that he received treatment for Elyria Memorial Hospital, EMH, beginning 1976.  Records have been obtained from that facility, however they begin in 1994.  Another request for records prior to 1994 should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from 1972 to 1999 from the VA medical facilities in Lorrain, Ohio, Mansfield, Ohio, Decatur, Ohio, Brecksfield, Ohio, and Wade Park, Ohio.   If no records exist from these facilities for any time period between 1972 to 1999, obtain a negative reply of such and notify the Veteran.

2.  Request the necessary authorization from the Veteran and obtain any further treatment records from Elyria Memorial Hospital, EMH, from 1976 to 1994.  If no records exist from this facility for any time period between 1976 to 1994, obtain a negative reply of such and notify the Veteran.

3.  Then, readjudicate the claim for service connection for a shoulder disability.   If the decision remains adverse to the Veteran, issue a supplemental statement of the case.   Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


